Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a domestic application filed 3/29/2020 and claims benefit of Provisional Application No. 62/815,279, filed 3/7/2019, and as a CIP of Application No. 15/307,828, filed 10/30/2016, issued as U.S. Patent No. 11,019,902, which is a National Stage Entry of PCT/US2015/028959, filed 5/1/2015, which claims benefit of Provisional Application No. 61/987,328, filed 5/1/2014. 
However, the parent documents of Provisional Application No. 62/815,279; Application No 15/307, 828; PCT/US2015/028959; and Provisional Application No. 61/987,328, upon which priority is claimed, fail to provide adequate support under 35 U.S.C. 112(a) for the limitation in the independent claims “an oxidized sugar mixture comprising a plurality of different oxidized sugars of different molecular lengths and having at least two aldehyde groups,” nor the limitation in claim 16 “wherein the oxidized sugar mixture comprises oxidized soy flour sugars (OSFS) having sugars selected from the group consisting of fructose, glucose, sucrose, raffinose, and stachyose.”  The filing date of instant claims is therefore deemed to be the filing date of the instant application, 3/29/2020.  If applicant disagrees, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the earlier priority applications.  Applicant is reminded that such priority for the instant limitations requires written description and enablement under 35 U.S.C. 112(a). 



Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 18, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding claims 3-4 and 18, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claims 3 recites the broad recitation “an increase of at least 20 percent,” and the claim also recites “at least 25 percent,” “at least 30 percent,” and “at least 35 percent,” which are narrower embodiments of the range/limitation.   Claim 4 recites the broad recitation “an increase of at least 20 percent,” and the claims also recite “at least 25 percent,” “at least 30 percent,” “at least 35 percent,” “at least 40 percent,” “at least 45 percent,” “at least 50 percent,” “at least 55 percent,” and at least 60 percent,” which are narrower statements of the range/limitation.   Claim 18 recites the broad 
Regarding claim 30 and its dependent claims, claim 30 recites “a method of treating animal fibers to improve their tensile properties.”  This recitation renders the claims indefinite because it’s unclear what constitutes an improvement in tensile properties.   “To improve” means to make better.   It’s unclear if the animal fiber’s tensile properties, such as tensile strength, need to go up, need to go down, or some other adjustment, in order to fall under the scope of “an improvement” within the meaning of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 15, 18-19,  21, 24, and 29 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 5972385 to Liu.  Liu teaches a method of crosslinking collagen fibers (protein fibers), said method comprising: providing a crosslinking agent comprising an oxidized polysaccharide (an oxidized sugar) having a plurality of (at least two) aldehyde groups; and infiltrating a plurality of non-crosslinked protein fibers with the crosslinking agent under conditions effective to cause protein molecules contained in the non-crosslinked protein fiber to become crosslinked, thereby yielding a population of crosslinked protein fibers, wherein the protein molecules of the non-crosslinked protein fibers comprise amine groups that react with the aldehyde groups of the oxidized sugar to achieve the crosslinking of the protein molecules to yield the crosslinked protein fibers (abstract; col 2, line 19 to col 3, line 46; Example 1).   The oxidized sugar may be oxidized dextran sulfate (col 4, lines 17-21).   The oxidized sugar is prepared by providing a mixture of non-oxidized sugar molecules (a plurality of different oxidized sugars of different molecular lengths and having two aldehyde groups) with a benign oxidizing agent to cause oxidation of the non-oxidized sugar molecules to yield a reaction mixture comprising oxidized sugar molecules having a plurality of (at least two) aldehyde groups, said oxidized sugar molecules corresponding to the crosslinking agent (col 4, lines 17-26), using sodium periodate (column 3, line 50 to col 4, line 3).  The oxidized sugar is oxidized at a pH of 3-3.5 (col 4, lines 22-26; Example 1).  The infiltrating step is carried out for a length of time sufficient to yield the population of crosslinked protein fibers (Example 1).  The temperature of the infiltrating step is not expressed (Example 1), and as it is not expressed, the artisan would understand that it is at or near room temperature (less than 100 oC) (Example 1).   The pH of the infiltrating step is not expressed (Example 1), and as it is not expressed, and as the reaction occurs in water with no added acids or bases, the artisan would understand that the pH is about 7 (neutral pH) (Example 1).  The population of crosslinked protein fibers have an initial 3D structure, which after crosslinking occurs, becomes a sponge (a second 3D structure that is different from the initial 3D structure) (Example 1).  The examiner notes that there is  by Liu) and oligosaccharides (as claimed).  While “polysaccharide” infers longer chain length, and “oligosaccharide” infers shorter chain lengths, there is no art-recognized definition of what minimum chain length denotes a polysaccharide, and what maximum chain length denotes an oligosaccharide.  The specification defines oligosaccharide as having a “small molecular weight” (paragraph 102), but there is no disclosure of the maximum molecular weight an oligosaccharide without being considered a polysaccharide.   For the purpose of comparing the claims to the prior art, the examiner deems that the polysaccharide of Liu reads on applicant’s oligosaccharide. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 15, 18-19,  21, 24, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 5972385 to Liu in view of US 3051544 to Wolf.  The relevant portions of Liu are given above. 
Liu fails to teach to teach crosslinking keratin-containing fibers.  Liu further fails to teach a method of treating animal fibers to improve their tensile properties. 
Wolf teaches that protein crosslinking agents may be added to wool (keratin-containing fibers; animal fibers from sheep) to crosslink the fibers in the wool to form a fabric (an improvement in tensile properties) (col 1, lines 10-12).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to apply the crosslinking agents of Liu to wool to crosslink the fibers in the wool (an improvement in tensile properties).  The rationale for this is that Liu teaches crosslinking agents for crosslinking protein, and Wolf teaches that protein crosslinking agents may be added to wool to crosslink the fibers in the wool.  The crosslinked wool thus made can be used in fabrics (col 1, lines 10-oC and 160 oC for a period of time of between about 15 minutes and 25 minutes, through routine experimentation.   “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.

Claims 1, 15-16, 18-19,  21, 23-24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 5972385 to Liu in view of US 20180079832 to Paullin.
Liu fails to teach an oxidized soy sugar sugar selected from galactose, sucrose, maltose, lactose, raffinose, and stachyose.
Paullin teaches oxidized soy flour sugars comprising glucose may be used as crosslinking agents to effectively crosslink polysaccharides (abstract; paragraphs 3, 6-20, 3, 59, 72-74, 93, and 98).  
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use oxidized soy flour sugars comprising glucose as crosslinking agents in the method of Liu.  The motivation for this is that Paullin teaches oxidized soy flour sugars comprising glucose may be used as crosslinking agents to effectively crosslink polysaccharides.

s 1-4, 6, 8-9, 11,  14-15, 18-19, 21, 24, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 5972385 to Liu in view of US 20120093755 to Humphreys.
Liu fails to teach to teach crosslinking keratin-containing fibers.  Liu further fails to teach a method of treating animal fibers to improve their tensile properties.  Liu further fails to teach washing the population of crosslinked protein fibers to remove residual crosslinking agent or to remove crosslinking agent adhering to the protein fibers, thereby removing the crosslinking agent.   
Humphreys teaches crosslinking keratin-containing fibers, including human hair (abstract; paragraphs 2 and 26).  Humphreys teaches a keratin-protective, styling composition containing an effective styling (straightening, curling, or waving amount of a physiologically tolerable fixing agent capable of forming or causing cross-links with proteinaceous hair keratin and teaches use 10-45 wt% oxidizing agent (paragraphs 26 and 33).   Humphrey teaches heating a population of crosslinked protein fibers with a hot tool, such as a heating iron, at a temperature of between about 212 oF to about 300 oF  (which is the equivalent of 100 to 148 oC), for an effective amount of time (paragraphs 25-26 and 31).   Humphrey teaches a washing step that is carried out using soap water (paragraphs 25, 26, and 30).  The washing step following shampooing allows the hair to revert to its original pattern (paragraph 24, 26, and 30).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to apply the crosslinking agents of Liu to human hair to crosslink the fibers of the human hair.  The rationale for this is that Liu teaches crosslinking agents for crosslinking protein, and Humphreys teaches that protein crosslinking agents may be added to human hair to crosslink hair fibers. It would have been further obvious to modify the method of Liu to include crosslinking of human hair selected from the group consisting of straight hair, wavy hair, or curly hair.  The rationale for this is that this would allow stylization of straight hair, wavy hair, or curly hair to modify the straightness, waviness, or curliness of the hair. It would have been further obvious to perform crosslinking on human hair, thereby oC and about 148 oC for a period of time effective to substantially complete the crosslinking as taught by Humphreys.  The rationale for this is that Humphreys teaches that heat-assisted hair styling forms crosslinks in the keratin of the hair to impart desired straightness, waviness, or curliness of the hair.   The artisan, in seeking to optimize the period of heating time effective to substantially complete the crosslinking would find between about 3 second and about 120 seconds through routine experimentation.  It would have been further obvious to modify the method of Liu to including a washing step using soap water.  The rationale for this is that a washing step using soap water will allow hair that has been stylized via crosslinking to revert to its original pattern after shampooing.   It would have been further obvious to optimize the wt% of oxidizing agent to optimize the crosslinking efficacy of the method.  In this way, one would find 1-60 wt% through routine experimentation.  The prior art provides sufficient guidance to this end, as Humphreys teaches 10-45 wt%, which overlaps with the instant range. “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II. 

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
November 6, 2021